Citation Nr: 1104750	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

The issue of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  The Veteran was notified of this decision but did not 
appeal.

2.  Evidence associated with the claims file since the June 2004 
rating decision includes relevant service department records that 
existed, but were not of record, at the time of the initial 
adjudication.

3.  The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of bilateral hearing loss which 
is related to military service.

4.  The preponderance of the evidence of record shows that the 
Veteran has a current diagnosis of tinnitus which is related to 
military service.




CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).

2.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for tinnitus have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied in the present case, this law 
does not preclude the Board from adjudicating the issues 
involving whether new and material evidence has been submitted to 
reopen the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus as the Board is taking action favorable 
to the Veteran by reconsidering the claims and granting service 
connection for these disorders.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

New and Material

An unappealed rating decision in June 2004 denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus on the basis that a VA medical examiner 
provided a negative etiological opinion.  The relevant evidence 
of record at the time of the June 2004 rating decision consisted 
of the Veteran's service treatment records and an April 2004 VA 
audiological examination report.
 
The Veteran did not file a notice of disagreement within one year 
after the June 2004 rating decision.  Therefore, the June 2004 
rating decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Although the RO determined in a July 2009 supplemental statement 
of the case that new and material evidence was presented to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, this decision is not binding 
on the Board.  The Board must first decide whether evidence has 
been received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (holding that reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of whether 
new and material evidence has been received, furnishing a 
complete explanation as to its reasons and bases for such a 
decision.

Notwithstanding the above discussed requirements, if, at any time 
after VA issues a decision on a claim, VA receives or associates 
with the claims folder relevant service department records that 
existed, but were not of record, at the time of the initial 
adjudication, VA must reconsider the claim.  38 C.F.R. § 
3.156(c).  

In this case, the Veteran's service personnel records existed at 
the time of the June 2004 rating decision, but had not been 
associated with the claims file.  In addition, the Veteran's 
service personnel records show that the Veteran was awarded the 
Purple Heart Medal for an eardrum injury sustained in combat.  
Accordingly, the Veteran's service personnel records constitute 
relevant service department records that existed, but were not of 
record, at the time of the initial adjudication.  As such, the 
Veteran's original claims of entitlement to service connection 
for bilateral hearing loss and tinnitus must be reconsidered.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted if 
the disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include a September 1966 
service enlistment examination report.  An audiological 
examination was conducted and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
-
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
-
15 (20)

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  

The same report included a second audiometric examination, likely 
dated in March 1966.  On the second audiometric examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
-
0 (5)

A September 1966 service medical examination stated that the 
Veteran scored 15 out of 15 on whispered voice and spoken voice 
tests, bilaterally.

The Veteran's service personnel records show that the Veteran was 
reported as being wounded in action on July 4, 1967.  The wound 
was described as "Concussion of Eardrums."  The Veteran was 
subsequently awarded the Purple Heart Medal for wounds received 
in combat on July 4, 1967.

A January 1968 separation medical examination stated that the 
Veteran scored 15 out of 15 on whispered voice and spoken voice 
tests in the left ear.  No scores were entered for the right ear.

After separation from military service, an October 2003 private 
medical report stated that the Veteran experienced tinnitus and 
had mild to moderate sensorineural hearing loss, bilaterally.

In an April 2004 VA audiological examination report, the Veteran 
reported that he experienced difficulty hearing following an 
explosion during military service.  The Veteran reported post-
service noise exposure without ear protection.  An audiological 
examination was conducted and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
45
LEFT
10
15
15
35
55

Using the Maryland CNC word list, speech recognition was 100 
percent in the right ear and 100 percent in the left ear.  The 
examiner stated that the Veteran's tinnitus was likely secondary 
to his hearing loss.  The examiner opined that the Veteran's work 
history of noise exposure and age were likely contributing 
factors to his hearing loss, and opined that "it is less likely 
as not that his complaints of hearing loss and tinnitus are 
related to military noise exposure."

A September 2007 letter from a private physician stated that the 
Veteran "sustained a [s]ensorineura[l] [h]earing [l]oss while in 
service to our country.  It is conceivable that his progressive 
[h]earing loss is service connected."

A July 2008 letter from a private physician stated that "[b]ased 
on [the Veteran's] history and audiological data, his hearing 
loss is at least as likely as not (50/50 probability) caused by 
or a result of artillery trauma."

The preponderance of the evidence of record shows that the 
Veteran has current diagnoses of bilateral hearing loss and 
tinnitus which are related to military service.  The Veteran's 
service personnel records show that the Veteran served as an 
artilleryman and was therefore exposed to loud noise.  While 
hearing loss was not diagnosed during military service, the 
Veteran was awarded the Purple Heart Medal for a concussion of 
the eardrums sustained during combat on July 4, 1967.  The only 
service audiological testing of any kind which was done after 
that date was the separation medical examination which includes 
only unreliable whispered and spoken voice testing of the left 
ear, with no testing at all on the right ear.  The medical 
evidence of record also shows that the Veteran has current 
diagnoses of tinnitus and bilateral hearing loss.

In addition, the probative medical evidence of record relates the 
Veteran's currently diagnosed bilateral hearing loss and tinnitus 
to military service.  Specifically, the July 2008 letter from a 
private physician stated that it at "least as likely as not" 
that the Veteran's bilateral hearing loss was related to military 
service.  In addition, the April 2004 VA audiological examination 
report stated that the Veteran's tinnitus was related to his 
bilateral hearing loss.  

While the April 2004 VA audiological examination report stated 
that the Veteran's bilateral hearing loss and tinnitus were not 
likely related to military service, there is no evidence of 
record that the examiner was aware that the Veteran sustained a 
concussion of the eardrums of sufficient severity to warrant an 
award of the Purple Heart Medal; indeed, the service personnel 
records were not even associated with the claims file until 
several months after the examination.  Accordingly, the April 
2004 VA audiological examination report warrants less probative 
weight, as it provided a negative etiological opinion without 
considering important evidence of an in-service eardrum injury.  
See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) 
(stating that the Board must explain which facts in the claims 
file were required to form a proper medical opinion if it 
emphasizes review of the claims file as the basis for crediting 
one expert opinion over another).  

The Veteran has also consistently and repeatedly stated that he 
sustained hearing loss during military service.  The Veteran's 
statements are competent to demonstrate the presence of such 
symptomatology, as the symptoms described are observable.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007).  Moreover, the Board 
finds these statements credible.

Accordingly, the Board finds that the Veteran's currently 
diagnosed bilateral hearing loss and tinnitus are related to 
active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, service connection for bilateral hearing loss 
and tinnitus is warranted.


ORDER

Reconsideration of the Veteran's original claim for entitlement 
to service connection for bilateral hearing loss is granted.

Reconsideration of the Veteran's original claim for entitlement 
to service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's claim of entitlement to service connection for PTSD 
has been denied due to extensive medical evidence that he does 
not meet DSM-IV criteria for such a diagnosis.  However, the 
Veteran's claim of entitlement to service connection for PTSD 
encompasses all of his psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  The medical evidence of record clearly demonstrates 
that the Veteran has a current diagnosis of a depressive disorder 
which he relates to active military service.  Despite multiple VA 
psychiatric examinations, no medical opinion has ever been 
provided as to the etiology of his currently diagnosed depressive 
disorder.  As such, a further psychiatric examination is required 
to determine the etiology of the Veteran's currently diagnosed 
depressive disorder.  38 C.F.R. §§ 3.159, 3.326 (2010); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.	The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the existence and etiology of 
any psychiatric disorder found, to include 
PTSD and depression.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
tests or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether any diagnosed psychiatric disorder 
is related to military service, to 
specifically include PTSD and depression.  
If a diagnosis of PTSD is found to be 
warranted, the examiner must explain how 
the diagnostic criteria of the Diagnostic 
and Statistical Manual for Mental 
Disorders are met, to include 
identification of the specific stressor(s) 
underlying the diagnosis, and comment upon 
the link between the current 
symptomatology and one or more of the 
stressors.  If a diagnosis of a 
psychiatric disorder other than PTSD is 
found to be warranted, the examiner must 
specifically state whether that 
psychiatric disorder is related to the 
Veteran's period of military service.  Any 
opinion provided must include an 
explanation of the basis for the opinion.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


